DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the first universal clamp plate is attachable to a wall.” However, the base claim which claim 4 depends on, requires “the first universal clamp” to attach to a cellular antenna mast section. It is unclear how the first universal clam can be attached to both, the antenna mast and a wall and it appears that the claim does not clearly incorporate all the limitations of the independent claim. Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Britz et al. (US Pub. No. 2018/0166765).

Regarding claim 1, Britz in figures 18-23 discloses a cellular antenna support system for attachment of a cellular communications antenna to a cellular antenna mast comprising: a universal clamp kit (para. 183) having: a first and a second universal clamp plate (brackets 1810/1910/2010/2110); a first set of components (cylindrical member 1840/1940/2080/2180) for adapting the universal clamp plates (1810/1910/2010/2110) to form a first clamp to clamp a first shape of cellular antenna mast section (see Fig. 19: one set of brackets mounted to either 

Regarding claim 2-11, Britz in figures 18-23 and 27-28 discloses a cellular antenna support system wherein the first and second shapes of antenna mast section (1830/1930/2030/2130) are selected from: a square section, a planar section, an angle section and a circular section; 
wherein at least the first clamp (1810/1910/2010/2110) engages with the first shape of antenna mast section (1830/1930/2030/2130) such that the first clamp cannot be rotated relative to the first shape of antenna mast section.
wherein the first universal clamp plate (1810/1910/2010/2110) is attachable to a wall (see para. 183);
wherein the first and second universal clamp plates are different (see differences between clamp plates in figure 18 and 19);
wherein the first and second universal clamp plates are the same (see Fig. 19).
wherein the azimuth steering unit (2200) comprises a housing (Fig. 27: outer housing 2264) containing a rotational joint (core bearing 2262. See para. 206-207);

wherein the azimuth steering unit comprises a locking mechanism (securing mechanism 2295 and/or securing member(s) 2268) configured to mechanically lock the steering unit at a predetermined angle;
wherein the locking mechanism comprises a locking plate (plates on housing 2264 in Fig. 28B) comprising a plurality of openings (Fig. 27 and 28), and a locking member (2268) engageable with each of the plurality of openings to thereby lock the steering unit; and
wherein the first and second clamps (1810/1910/2010/2110) are configured to support an antenna (antenna 2290) by virtue of mechanical friction with the first or second shapes of mast sections (1830/1930/2030/2130) respectively.

Regarding claim 12, Britz in figures 18-23 discloses a method for installing a cellular antenna support system on a cellular antenna mast comprising the steps of: providing a universal clamp kit (para. 183) having: a first and a second universal clamp plate (brackets 1810/1910/2010/2110); a first set of components (cylindrical member 1840/1940/2080/2180) for adapting the universal clamp plates (1810/1910/2010/2110) to form a first clamp to clamp a first shape of cellular antenna mast section (see Fig. 19: one set of brackets mounted to either utility pole 1830 or 1931); and, a second set of components for adapting the universal clamp plates to form a second clamp to clamp a second shape of cellular antenna mast section (another one set of brackets mounted to either utility pole 1830 or 1931); providing an azimuth steering unit (system 2200); 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Britz as applied to claim 1 above, and further in view of  Kolokotronis (U.S. Publication No. 2014/0218249).

Regarding claims 7 and 8, Britz in figures 18-23 and 27-28 discloses a cellular antenna support system wherein the azimuth steering unit (2200) comprises a housing (Fig. 27: outer housing 2264) containing a rotational joint (core bearing 2262. See para. 206-207); and wherein the rotational joint comprises a rolling element bearing (carriage 2262 and 2264). 
Moreover, for the sake of argument, Kolokotronis in figures 7, 10 and 11 teaches an antenna support system wherein the azimuth steering unit (apparatus controller900) comprises a housing (metal housing 800) containing a rotational joint (pivot axis coupling unit 860); and wherein the rotational joint comprises a rolling element bearing (see para. 29 and 82).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the azimuth steering unit as claimed according to Kolokotronis and Britz in order to adjust the position of the antenna, and/or direction of the radiation pattern of the antenna, towards the desired position by moving the antenna, and/or direction of the radiation pattern of the antenna, relative to the antenna structure. (See Kolokotronis Abstract)

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolokotronis U.S. Publication No. 2018/0159199 (hereinafter Kolokotronis ‘199) in view of Kolokotronis International Publication No. WO2013/171291 (hereinafter Kolokotronis ‘291), further in view of .

Regarding claim 13, Kolokotronis ‘199 in figures  1 -31 and paragraphs 47-76 discloses a method of modifying an assembly of a cellular antenna mast and cellular antenna, the assembly comprising: an antenna mast comprising a mast member(102); a support bracket (2/106) attached to the mast member at a first end, and to a pole (antenna support 3) at a second end; a first antenna (6) attached to the pole  (3) so as to be rotatable with respect to the pole in at least one of a vertical and horizontal axis; the method comprising the steps of: providing a mast clamp (clamping members 118, 120) configured to clamp the mast member between at least a first and second part of the mast clamp; providing an azimuth steering unit (steering and locking unit 200); attaching the steering unit to the mast clamp (Fig. 16 and 21); clamping the mast member with the mast clamp; and attaching one of the first antenna and a second antenna to the steering and locking unit (Fig. 26).
Kolokotronis does not explicitly discloses the step of: “removing the support bracket and the antenna from the mast”

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Kolokotronis ‘199 and Kolokotronis ‘291 to form the claimed invention in order to mitigate the need to purchase new antennas to achieve optimum and repeatable alignment of the antenna. (See Kolokotronis ‘291; page 9, lines 23-30)
Kolokotronis ‘199 and Kolokotronis ‘291 do not disclose: a mast member having a mast member cross-section comprising one of a square, rectangular or angle section; and wherein the mast clamp engages the mast member cross section such that the first clamp cannot be rotated relative to the first shape of antenna mast section.
However, Britz in figures 18-23 and 27-28 discloses a method a mast member (2130) having a mast member cross-section comprising one of a square, rectangular or angle section (see Fig. 21); and wherein the mast clamp (2110) engages the mast member cross section (2130) such that the first clamp cannot be rotated relative to the first shape of antenna mast section (2130).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the method of modifying an assembly of a cellular antenna mast and cellular antenna comprising a mast member having a mast member cross-section comprising one of a square, rectangular or angle section of Britz in the method according to Kolokotronis ‘199 and Kolokotronis ‘291 in order to enable mounting of network devices with respect to a particular 

Regarding claims 14-19, the combination of Kolokotronis ‘199 and Kolokotronis ‘291 discloses the components as claimed to include the calculations required to achieve the desired azimuth and elevations. 
The method of using a device is not germane to the issue of patentability of the device itself. Therefore, this limitations have not been given patentable weight.
Additionally, the presence of process limitations on product claims, which product does not otherwise patentable distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845